         Case: 4:20-cv-00794-JG Doc #: 33-1 Filed: 04/29/20 1 of 8. PageID #: 506



                                    UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF OHIO

    CRAIG WILSON, ERIC BELLAMY,
    KENDAL NELSON, and MAXIMINO
    NIEVES, on behalf of themselves and those
    similarly situated,
                               Petitioners,
             v.                                                              Case No. 20-cv-0794
                                                                              Judge James Gwin
    MARK WILLIAMS, warden of Elkton
    Federal Correctional Institutions; and
    MICHAEL CARVAJAL, Federal Bureau of
    Prisons Director, in their official capacities,
                                 Respondents.

                   MEMORANDUM IN SUPPORT OF PETITIONERS’ MOTION
                            FOR CLASS CERTIFICATION

           As of 4:00 p.m., the Bureau of Prisons reports that its testing has identified 45 prisoners

and 48 staff who are COVID-19 positive at Elkton.1 Seven prisoners have died—the highest

number of fatalities at a prison in the BOP system.2 This reality, along with the record evidence

submitted to date, establish that “the deteriorating health conditions at Elkton pose a danger for

each of the 2,400 men who are incarcerated” there and “an even greater risk for inmates whose

medical conditions put them at higher risk of death if they contract the virus.” PI Order, ECF No.

22 at 6. This unabated exposure to a highly infectious, potentially fatal disease presents an

unacceptable risk to these prisoners’ health that violates their constitutional rights.

           Petitioners thus move to certify this case as a class action under Federal Rule of Civil

Procedure 23(a) and 23(b)(2) and for appointment of the undersigned as class counsel under Rule

23(g).



1
    See Federal Bureau of Prisons, COVID-19, https://bit.ly/bopcovid (last visited Apr. 29, 2020).
2
    See id. (reporting seven deaths at one other facility, Oakdale I FCI).



                                                              1
     Case: 4:20-cv-00794-JG Doc #: 33-1 Filed: 04/29/20 2 of 8. PageID #: 507



                   PROPOSED CLASS AND SUBCLASS DEFINITIONS

       Class: All current and future people in post-conviction custody at Elkton.

       Subclass: The proposed subclass includes those prisoners who are particularly vulnerable

to injury or death if they were to contract COVID-19. This subclass includes: (a) all current and

future persons incarcerated at Elkton over the age of 50 and (b) all current and future persons

incarcerated at Elkton of any age who experience: chronic lung disease or moderate to severe

asthma; serious heart conditions; conditions that can cause a person to be immunocompromised

(including cancer treatment, bone marrow or organ transplantation, immune deficiencies, poorly

controlled HIV or AIDS, or prolonged use of corticosteroids and other immune weakening

medications); severe obesity (defined as a body mass index of 40 or higher); diabetes; chronic

kidney disease or undergoing dialysis; or liver disease.

                                          ARGUMENT

       A class action may be maintained if Rule 23(a)’s four requirements are met and the class

is one listed in Rule 23(b). See Fed. R. Civ. P. 23(a)-(b). The proposed class and subclass meet

Rule 23(a)’s requirements and seek relief as described in Rule 23(b)(2).

I.     The Proposed Class Satisfies the Requirements of Rule 23(a).

       Rule 23(a) contains four requirements: numerosity, commonality, typicality, and adequacy.

Fed. R. Civ. P. 23(a). Each requirement is met here.

       Numerosity. The proposed Class and Subclass are sufficiently numerous to make joinder

“impracticable.” Fed. R. Civ. P. 23(a)(1). There are approximately 2,407 persons within the

proposed Class. See Federal Bureau of Prisons, FCI Elkton, available at https://bit.ly/bopelkton

(last visited Apr. 29, 2020). There are “hundreds” of prisoners within the proposed Subclass. See

PI Order, ECF No. 22 at 13 n.51 (reaching this conclusion after review of a list of “Elkton inmates




                                                 2
      Case: 4:20-cv-00794-JG Doc #: 33-1 Filed: 04/29/20 3 of 8. PageID #: 508



with certain medical conditions”).3 Respondents have already identified at least 837 members

using a keyword search. See Stay Mot., ECF No. 30-1 at 3. More may well be uncovered through

additional investigation. These kinds of “substantial numbers” meet the numerosity requirement.

Daffin v. Ford Motor Co., 458 F.3d 549, 552 (6th Cir. 2006) (internal quotation marks omitted).

        Commonality. “[T]here are questions of law or fact common to the” proposed Class and

Subclass. Fed. R. Civ. P. 23(a)(2). The commonality requirement is met if the class’s claims

“depend on a common contention” such that “determination of its truth or falsity will resolve an

issue that is central to the validity of each one of the claims in one stroke.” Wal-Mart Stores, Inc.

v. Dukes, 564 U.S. 338, 350 (2011). That is the case here, where the claim is that continued

incarceration at Elkton exposes the Class and Subclass members to a risk of contracting COVID-

19 that violates their Eighth Amendment rights.

        “[T]here need be only one common question to certify a class,” and here there are many.

In re Whirlpool Corp. Front-Loading Washer Prod. Liab. Litig., 722 F.3d 838, 853 (6th Cir. 2013).

Common questions of fact include questions related to the risk of COVID-19 at Elkton, such as

the current incidence of COVID-19 among persons incarcerated or working at Elkton and whether

those incarcerated at Elkton are housed in accordance with CDC guidance. See, e.g., PI Order,

ECF No. 22 at 16 (noting that “Elkton has altogether failed to separate its inmates at least six feet

apart”). There are also common questions of fact related to the BOP’s actions—or failure to act—

in response to those risks, such as the rate of testing at Elkton and measures implemented to avoid

the spread of COVID-19. See, e.g., id. (“One only need look at Elkton’s testing debacle for one

example of this deliberate indifference.”). Common questions of law, meanwhile, include whether



3
  Because this Court’s preliminary injunction opinion addressed a narrower group of persons than the proposed
subclass—restricting the age-based subclass definition to those persons over 65—the proposed subclass here is
necessarily in the hundreds. See PI Order, ECF 22 at 12.



                                                     3
       Case: 4:20-cv-00794-JG Doc #: 33-1 Filed: 04/29/20 4 of 8. PageID #: 509



the Respondents’ actions at Elkton amount to deliberate indifference that creates a risk of serious

illness, needless suffering, and death to those incarcerated there in violation of the Eighth

Amendment. These questions will “generate common answers” that are “apt to drive the resolution

of the litigation.” Wal-Mart, 564 U.S. at 350 (internal quotation marks omitted).

         Respondents disagree, but their arguments lack merit. They primarily argue that if the

Court determines that continued confinement at Elkton violates the Class and Subclass members’

constitutional rights, then they—that is, the BOP—will have to make individualized

determinations when assessing how to transfer those members out of Elkton. See PI Opp., ECF

No. 10 at 36–37. That argument says nothing about whether class litigation will allow the Court

to answer questions common to all claims. Respondents also suggest that the two-pronged test for

deliberate indifference “may” differ among subclass members. Stay Mot., ECF No. 30-1 at 14.

They do not explain how, and there is no indication that it should. The proposed Subclass

definition borrows from the categories that the Government itself uses to identify those at highest

risk for COVID-19. See Centers for Disease Control and Prevention, People Who Are at Higher

Risk for Severe Illness, available at https://bit.ly/cdcrisks (last visited Apr. 28, 2020).4 During an

ongoing pandemic, the Government cannot expect litigants to offer more fine-grained risk

calculations based on medical conditions than it does. And Respondents have not shown that they

have treated some Subclass members more indifferently than others based on such calculations.




4
  As this Court recognized, the CDC identifies people 65 or older as high risk. See PI Order, ECF No. 22 at 12 n. 49
(invoking cours’ “broad authority to modify class definitions”). However, the Government’s latest available data
supports the proposed Subclass cutoff of age 50. See, e.g., Centers for Disease Control and Prevention, Severe
Outcomes Among Patients with Coronavirus Disease 2019 (COVID-19) — United States, February 12–March 16,
2020, tbl. 2, available at https://bit.ly/cdc316data (last visited Apr. 29, 2020) (listing the hospitalization rates as 21.2–
28.3% for ages 45 to 54, 20.5–30.1% for ages 55–64, and 28.6–43.5% for ages 65–74; ICU admission rates as 5.4–
10.4% for ages 45 to 54, 4.7–11.2% for ages 55–64, and 8.1–18.8% for ages 65–74; and fatality rates as 0.5–0.8% for
ages 45 to 54, 1.4–2.6% for ages 55–64, and 2.7–4.9% for ages 65–74).



                                                             4
      Case: 4:20-cv-00794-JG Doc #: 33-1 Filed: 04/29/20 5 of 8. PageID #: 510



       Typicality. The named Petitioners’ claims are “typical of the claims or defenses of the

class.” Fed. R. Civ. P. 23(a)(3). Each Petitioner is housed at Elkton. Petitioners Bellamy, Nelson,

and Wilson can also represent the Subclass because each is over the age of 50 and/or has one of

the conditions listed in the definition of the Subclass above. Because the harm that each of them

faces stems directly from Respondents’ conduct toward the class as a whole, this Court “may

properly attribute a collective nature to the challenged conduct.” See Beattie v. CenturyTel, Inc.,

511 F.3d 554, 561 (6th Cir. 2007).

       Adequacy. The Named Petitioners “will fairly and adequately protect the interests of the

class.” Fed. R. Civ. P. 23(a)(4). Petitioners have no interests adverse to the interests of the

proposed Class and Subclass. Petitioners retained pro bono counsel with experience and success

in the prosecution of civil rights litigation. Counsel know of no conflicts among proposed class

members or between counsel and proposed class members.

II.    The Proposed Class Satisfies the Requirements of Rule 23(b)(2).

       Rule 23(b)(2) permits class adjudication where, as here, Respondents “acted or refused to

act on grounds that apply generally to the class, so that final injunctive relief or corresponding

declaratory relief is appropriate respecting the class as a whole.” Fed. R. Civ. P. 23(b)(2). “Rule

23(b)(2) has been liberally applied in the area of civil rights, including suits challenging conditions

and practices at various detention facilities.” Braggs v. Dunn, 317 F.R.D. 634, 667 (M.D. Ala.

2016) (citation omitted). That is because “[t]he key to the (b)(2) class is ‘the indivisible nature of

the injunctive or declaratory remedy warranted—the notion that the conduct is such that it can be

enjoined or declared unlawful only as to all of the class members or as to none of them.’” Wal-

Mart, 564 U.S. at 360 (citation omitted).




                                                  5
       Case: 4:20-cv-00794-JG Doc #: 33-1 Filed: 04/29/20 6 of 8. PageID #: 511



         Here, Respondents’ actions—and inaction—came in response to the risks of COVID-19 at

Elkton, a ground that applies to all Class and Subclass members. Respondents’ deliberate

indifference to the health and safety of all members of the Class and Subclass can be remedied

only by declaring Respondents’ conduct in violation of Petitioners’ constitutional rights and

granting injunctive relief to alleviate those risks. Rule 23(b)(2) is thus satisfied. See, e.g., Cole v.

City of Memphis, 839 F.3d 530, 542 (6th Cir. 2016) (“[T]he focus in a (b)(2) class is more heavily

placed on the nature of the remedy sought.”).5

III.     Appointment of Class Counsel Is Appropriate.

         The Court should appoint undersigned counsel class counsel here. Fed. R. Civ. P. 23(g)(1);

see also PI Order, ECF No. 22 at 14 (“[C]ounsel is competent to represent the class.”). Counsel

investigated the conditions at FCI-Elkton and the potential claims that could afford prisoners relief.

See Fed. R. Civ. P. 23(g)(1)(A)(i); Carey Decl. ¶ 7. Counsel have experience handling complex

cases on prisoners’ behalf, including experience in litigating inadequate medical treatment in

federal prisons in Ohio. See Fed. R. Civ. P. 23(g)(1)(A)(ii); Carey Decl. ¶¶ 2–6. This has given

counsel extensive “knowledge of the applicable law.” Fed. R. Civ. P. 23(g)(1)(A)(iii). And

counsel has the resources and financial capacity to litigate this action. See Fed. R. Civ. Proc.

23(g)(1)(A)(iv); Carey Decl. ¶ 8. Counsel will thus “fairly and adequately represent the interests”

of the Class and Subclass. Fed. R. Civ. P. 23(g)(4).




5
  In the alternative, the requirements of Rule 23(b)(1) are satisfied, because prosecuting separate actions would create
a risk of inconsistent or varying adjudications with respect to individual class members that would establish
incompatible standards of contact for the party opposing the proposed classes.



                                                           6
     Case: 4:20-cv-00794-JG Doc #: 33-1 Filed: 04/29/20 7 of 8. PageID #: 512



                                        CONCLUSION

       For these reasons, Petitioners ask this Court to certify the described Class and Subclass.

Respectfully submitted,

 /s/ David J. Carey
 David J. Carey (0088787)                           David A. Singleton (0074556)
 ACLU of Ohio Foundation                            Mark A. Vander Laan (0013297)
 1108 City Park Avenue, Ste. 203                    Michael L. Zuckerman (0097194)
 Columbus, OH 43206                                 Ohio Justice & Policy Center
 Phone: (614) 586-1972                              915 East Ninth Street, Suite 601
 Fax: (614) 586-1974                                Cincinnati, OH 45202
 dcarey@acluohio.org                                Phone: (513) 421-1108
                                                    dsingleton@ohiojpc.org
 Joseph Mead (0091903)                              mvanderlaan@ohiojpc.org
 Freda J. Levenson (0045916)                        mzuckerman@ohiojpc.org
 ACLU of Ohio Foundation
 4506 Chester Avenue
 Cleveland, OH 44102
 Phone: (614) 586-1972
 Fax: (614) 586-1974
 attyjmead@gmail.com
 flevenson@acluohio.org
                                     Counsel for Petitioners




                                                7
      Case: 4:20-cv-00794-JG Doc #: 33-1 Filed: 04/29/20 8 of 8. PageID #: 513



                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 29, 2020, the foregoing was filed with the Court’s CM/ECF

system. Notice of this filing will be sent by operation of that system to all counsel of record.

                                                   /s/ David J. Carey
                                                   David J. Carey (0088787)
                                                   ACLU of Ohio Foundation
                                                   1108 City Park Avenue, Ste. 203
                                                   Columbus, OH 43206
                                                   Phone: (614) 586-1972
                                                   Fax: (614) 586-1974
                                                   dcarey@acluohio.org

                                                   Counsel for Petitioners
